DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, “Multi-property enhancement of aligned carbon nanotube thin films from floating catalyst method,” Materials and Design 108 (2016) pp. 754–760 in view of Bao (US 2010/0227155 A1) and Yang (US 2016/0216818 A1).
Liu teaches the synthesis of an aligned carbon nanotube film (i.e., sheet) that is treated with acid to increase the electrical conductivity of the film to more than 5,000 S/cm.  Liu abstract, Table 1.  The nanotubes in the film have multiple walls and be functionalized.  Id. at 756–757.  The nanotube film conductivity increases due to the individual nanotubes being doped via oxidation using SOCl2.  Id. at 758.  Additionally, the films may be mechanically compressed to also increase its electrical conductivity.  Id. 
Liu fails to teach a carbon nanoscale fiber network having a stretch ratio of 10%–70%.  
Bao teaches a method of aligning carbon nanotubes through compression and stretching, wherein the aligned nanotubes form a film with enhanced electrical conductivity due to greater alignment. Bao abstract, ¶¶ 57, 63, 65, 67, 78, 131.  The nanotubes may be stretched at levels of up to 40 percent.  Id. ¶¶ 134, 136, Fig. 6.
It would have been obvious to one of ordinary skill in the art to have mechanically stretched the nanotube film of Liu to further enhance its electrical properties.
Additionally, Liu fails to teach the inclusion of a capping layer disposed on at least one surface of the carbon nanotube film.
Yang teaches a touch element comprising a substrate and a conductive, doped carbon nanotube material layer.  Yang abstract.  The nanotubes may be doped via oxidants, such as nitric acid or thionyl chloride.  Id. ¶ 7.  The touch element may further comprise a protection layer made from poly 3,4-ethylenedioxythiophene and polystyrene sulfonate (PEDOT:PSS).  Id. ¶ 9.  The conductivity of the carbon nanotube material may range from 12,000 to about 90,000 S/cm.  Id. ¶ 28.
It would have been obvious to one of ordinary skill in the art to have added the PEDOT:PSS protection layer to one surface of the aligned carbon nanotube film of Liu, while adding a substrate to the other surface of the film, motivated by the desire to create a touch layer with good bending, scratch, and knocking resistances for use in a flexible display product that requires all three layers.  See Yang ¶ 22.
The applied prior art fails to teach the weight percent of dopant present in the carbon nanotube layer.  Liu does demonstrate however, that increasing exposure to the oxidizing dopant results in the increased electrical conductivity nanotube film as a function of increasing levels of dopant.  See Liu at 757–759, Fig. 1.  Accordingly, the relative amount of dopant in the carbon nanotube film of Liu is a result-effective variable affecting the electrical conductivity of the film, wherein the amount of dopant added to the film is controlled by duration of exposure to the oxidizing dopant.  Id. Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight of dopant present in the nanotube film, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
With regard to claim 11, it would have been obvious to have modified the carbon nanotube film such that the electrical conductivity of the film ranges from 12,000 to 20,000 S/cm as taught in Yang motivated by the desire to make the film of Liu more conductive.  

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have applied the stretching process of Bao to the nanotube film of Liu because there would have not reason or motivation to apply Bao’s stretching to align the nanotubes of Liu and has relied upon the PTAB decision Ex Parte Böger to support this argument.  While Liu relies upon mechanical consolidation and acid treatment to align and condense the nanotubes of the film, the results of which are shown in Figures c and d, respectively, the figures also show that nanotubes of the film remain entangled.  Accordingly, one of ordinary skill in the art would have looked to Bao and the disclosed stretching process to further align the carbon nanotubes for the reasons set forth in the rejection above. 

    PNG
    media_image1.png
    395
    578
    media_image1.png
    Greyscale

 Additionally, the Examiner notes that the PTAB case cited by Applicant does not appear to be either precedential or informative.  According to the PTAB, precedential decisions establish binding authority concerning major policy or procedural issues, or other issues of exceptional importance, including constitutional questions, important issues regarding statutes, rules, and regulations, important issues regarding case law, or issues of broad applicability to the Board.  With regard to informative decisions, they provide Board norms on recurring issues, guidance on issues of first impression to the Board, guidance on Board rules and practices, and guidance on issues that may develop through analysis of recurring issues in many cases.  Because the cited case is apparently neither precedential, nor informative, it has no bearing on this case.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

/MATTHEW D MATZEK/            Primary Examiner, Art Unit 1786